DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear in the context of the claim language what constitutes an output signal, how it is generated, what it is based on exactly, and what structural and/or functional purpose is served by this output signal. 
In claim 1, it is unclear in the context of the claim language how, in what way, and by what means the processer determines the content of the safe, and if this determination is directedly based on the output signal.
In claim 2, it is unclear how, in what way, and by what means “the light is emitted from the transmitter when a user attempts to lock the mechanical or electronic lock of the safe” is achieved in the context of the claimed invention. 
In claim 3, it is unclear how, in what way, and by what means “when the receiver receives the light emitted from the transmitter the output signal indicates no item is inside the safe” is achieved in the context of the claimed invention. 
In claim 4, it is unclear how, in what way, and by what means “the processor disables the lock actuator from locking the safe when the output signal indicates no item is inside the safe” is achieved in the context of the claimed invention. 
In claim 5, it is unclear how, in what way, and by what means “when the receiver does not receive the light emitted from the transmitter the output signal indicates an item is inside the safe” is achieved in the context of the claimed invention. 
In claim 6, it is unclear how, in what way, and by what means “the processor enables the lock actuator to lock the safe when the output signal indicates an item is inside the safe” is achieved in the context of the claimed invention. 
The intended structural and/or functional purpose of the language of claim 7 is unclear in the context of the claim language. 
In claim 8, it is unclear if “at least one reflector” is referring to the same of claim 7 or a different reflector. 
The intended structural and/or functional purpose of the language of claim 8 is unclear in the context of the claim language. 
Claims 10 and 11 are generally unclear and not fully understood in the context of the claim language. For instance, “checkout time” has not been adequately defined in the context of the claims.  Further, it is unclear how, in what way, and by what means the claimed function(s) of these claims is achieved. 
The same or similar 112 issues as above are found throughout the remaining claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roosli et al., US Patent 10,072,454.  As in claim 1, a safe inherently comprising a lock actuator configured to lock or unlock a mechanical or electronic lock of the safe; a control system communicatively connected with the lock actuator, the control system comprising a transmitter (including 48) configured to emit a light into the safe; a receiver (including 14) configured to receive the light emitted from the transmitter and inherently generate, as best understood, an output signal (including the data captured by camera 14); and, as best understood, a processor (broadly considered as including a person/staff member interpreting the images from the camera 14) configured to receive the output signal from the receiver and determine whether an item is inside the safe (see column 7, lines 19-46).  As in claim 2, the light is emitted from the transmitter when a user attempts to lock the mechanical or electronic lock of the safe (see column 9, lines 13-24).  As in claim 3, as best understood, at least broadly, when the receiver receives the light emitted from the transmitter the output signal indicates no item is inside the safe (which can be determined by the person/staff).  As in claim 4, as best understood, at least broadly, the processor disables the lock actuator from locking the safe when the output signal indicates no item is inside the safe (which can be determined by the person/staff).  As in claim 5, as best understood, at least broadly, when the receiver does not receive the light emitted from the transmitter the output signal indicates an item is inside the safe (as can be determined by the person/staff member).  As in claim 6, as best understood, at least broadly, the processor enables the lock actuator to lock the safe when the output signal indicates an item is inside the safe (as can be determined by the person/staff member).  As in claim 7, the control system further comprises at least one reflector 54 configured to reflect the light emitted from the transmitter toward the receiver.  As in claim 8, at least one reflector is located on a lower surface of the safe on approximately the same horizontal plane as the lower surface of the safe (figure 8).  As in claim 9, the safe is configured to transmit a notification to at least one of a mobile device and a room management system (see column 9, lines 13-24).  As in claim 10, as best understood, the device is at least capable of the safe transmitting the notification to at least one of the mobile device and the room management system when a current time is within a selected time period of a checkout time.  As in claim 11, as best understood, the selected time period is capable of being one hour prior to the checkout time.  The claimed method of claims 12-20 are inherent to the design. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675